Citation Nr: 1609689	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  15-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In his December 2012 notice of disagreement (NOD), the Veteran stated that he was diagnosed and treated for PTSD at the VA Medical Center (VAMC) in Jackson, Mississippi.  The Board notes that the claims file does not contain any medical treatment records from the Jackson VAMC.  Further, it appears that the Veteran provided an Authorization for Release of Information, VA Form 21-4142, in December 2011 for the Jackson VAMC, but it does not appear that the AOJ sent out a request for medical treatment records pertaining to the Veteran.  Thus, the Board finds that the record suggests that there are outstanding VA medical treatment records with respect to the Veteran's claim.  Therefore, a remand is necessary for VA to fulfill its duty to assist.  On remand, the Veteran should be asked to provide any information regarding any private treatment he may also be receiving.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain any relevant VA treatment records from the Jackson VAMC, or from any other VA medical facility identified by the Veteran, and associate those documents with the claims file. 

Efforts to locate these records should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, this must be properly documented in the claims file, and the Veteran notified as to the unavailability of these records.

2.  Ask the Veteran to identify any private treatment that he has had for his psychiatric disorder that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  If, and only if, additional evidence is added to the record pursuant to the above development that substantiates his reported diagnosis and treatment for PTSD, return the Veteran's file to the February 2012 VA examiner for an addendum opinion to determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's psychiatric disorder had its onset during service, was incurred in service, or was otherwise etiologically related to a corroborated in-service stressor.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should provide a complete rationale for all opinions expressed in the ensuing report.  If any requested opinions cannot be provided without resort to speculation, the examiner should indicate why such an opinion would be speculative. 

4.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for PTSD.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

